IN THE COURT OF CRIMINAL APPEALS

OF TEXAS

 



NO. PD-0922-12


Vince McCoy Fields, APPELLANT

v.


THE STATE OF TEXAS




ON APPELLANT'S  PETITION FOR DISCRETIONARY REVIEW
FROM THE THIRTWELFTH COURT OF APPEALS

SHELBY COUNTY

 

Per curiam.  Keasler and Hervey, JJ., dissent. 

ORDER

	The petition for discretionary review violates Rule of Appellate Procedure 68.4(i),
because it does not contain a complete copy of the opinion of the court of appeals (page 2 is
missing).
	The petition is struck.  See Rule of Appellate Procedure 68.6.
	The petitioner may redraw the petition.  The redrawn petition and copies must be filed
in the Court of Criminal Appeals of Texas within thirty (30) days after the date of this order.


Filed:   March 6, 2013
Do Not Publish.